DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both the main body and chute.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a main body defining an internal cooking chamber” which is apparently referring to an unreferenced portion of the appliance shown in Fig. 1 (see annotated Fig. 1 below: labeled “main body”). However, the specification refers to “a main body 210” of “a smoke generator 200” which creates confusion with regard to the limitation “a main body”. In the interest of advancing prosecution, the examiner suggest amending claim 1, line 2, to recite “an appliance main body” in order to clearly differentiate the main body defining an internal cooking chamber from the main body of the smoke generator. Claim 1 is interpreted consistent with the suggested amended language.

    PNG
    media_image1.png
    808
    1789
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traeger (US 2017/0176018 A1).
Regarding Claims 11-13 and 15-16, Traeger discloses a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator comprising: a main body (see 110); an ignitor (1015) that generates smoke by combusting fuel (104/1245) at an optimal temperature; a fan (144/475) that directs air over the ignitor; an ignitor housing (1205) that receives the ignitor; and an insert (108) that retains fuel adjacent the ignitor; wherein the smoke generator is releasably coupled to the pellet grill or smoker (see at least para. 0043: “Pellet burner assembly 100 includes a face 116 for mounting to a side 118 of a barbecue, such as a barbecue 120 (FIG. 8).”); wherein the main body includes a chute (114) that directs fuel from a hopper (102) of the pellet grill or smoker to the insert; wherein the insert includes air flow apertures (145) that allow air directed from the fan to pass therethrough; wherein the insert includes a main body aperture that allows the ignitor and the ignitor housing to pass therethrough (see annotated Fig. 6 below).

    PNG
    media_image2.png
    621
    1410
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Traeger in view of Colston (US 2019/0290064 A1).
Regarding Claim 14, Traeger does not disclose wherein the optimal temperature is about 6500 to 7500 F.
Colston teaches a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator comprising: wherein the optimal temperature is about 6500 to 7500 F (see para. 0112: “For example, in order to ignite fuel 310 inside the firepot 210, as depicted in FIG. 3, the heating element 220 may be heated to 700-degrees or hotter.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Traeger wherein the optimal temperature is about 6500 to 7500 F as taught and/or suggested by Colston, since Colston states at para. 0112: “At such temperatures, fuel 310 contacting the heating element 220 ignite and combust, and may even char in Stage 3 of burning as described above.”.  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Traeger in view of Donnelly (US 11,371,712 B2) and Jones (US 9,752,778 B2).
Regarding Claims 17-19, Traeger does not disclose further comprising a controller that controls the smoke generator based on inputs from a lid sensor assembly and a level sensor; wherein the lid sensor assembly detects an open or close event of a lid of a hopper of the pellet grill or smoker; wherein the level sensor determines a level of fuel disposed in a hopper of the pellet grill or smoker.
Donnelly teaches a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator further comprising a controller (8204, 8206) that controls the smoke generator based on inputs from a lid sensor assembly (8212) and a level sensor (8214); wherein the lid sensor assembly (8212) detects an open or close event of a lid (110) of the pellet grill or smoker (100); wherein the level sensor (8214) determines a level of fuel disposed in a hopper (132) of the pellet grill or smoker (100).
Traeger in view of Donnelly does not disclose wherein the lid sensor assembly detects an open or close event of a lid of a hopper of the pellet grill or smoker.
Jones teaches a pellet stove wherein a lid sensor assembly detects an open or close event of a lid (302) of a hopper (106) of the pellet grill or smoker (100). See col. 9, lines 3-5: “The hopper lid switch is operable to provide the controller 518 with a signal indicative of whether the hopper lid 302 of the stove 100 is open.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Traeger to further comprise a controller that controls the smoke generator based on inputs from a lid sensor assembly and a level sensor; wherein the lid sensor assembly detects an open or close event of a lid of a hopper of the pellet grill or smoker; wherein the level sensor determines a level of fuel disposed in a hopper of the pellet grill or smoker as taught and/or suggested by the combined teachings of Donnelly and Jones, since such a modification would provide a means to regulate the operation of the smoke generator based on sensor inputs which provide said controller with critical information regarding system status (e.g. whether a hopper lid is open or closed and the level of fuel available in said hopper).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Traeger in view of Donnelly and Jones as applied to claim 17 above, and further in view of Hansen (US 5,184,754).
Regarding Claim 20, Traeger in view of Donnelly and Jones does not disclose wherein the level sensor is an ultrasonic sensor.
Hansen teaches a hopper (16) comprising a level sensor (17), wherein the level sensor (17) is an ultrasonic sensor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Traeger in view of Donnelly and Jones wherein the level sensor is an ultrasonic sensor as taught and/or suggested by Hansen, since such a modification would provide a means to monitor and/or determine the level of pellets therein thus providing fuel quantity information to the control system of said smoke generator.  
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2020/0221717 A1) in view of Traeger.
Regarding Claim 1, Jackson discloses an appliance comprising: a main body defining an internal cooking chamber (see Fig. 1, “Racks”); a burn pot assembly (see Fig. 1, “Temperature controlled fire pot”) that provides heat to the cooking chamber; and a smoke generator (see Fig. 1, “Smoldering Fire Pot”) separate from the burn pot assembly and that provides smoke to the cooking chamber; the smoke generator generates smoke by combusting fuel at a smoke temperature lower than a burn pot temperature (see para. 0013: “The second auger may be used to send pellets to the second fire pot allowing them to smolder and, thereby, create more smoke inside the cooking area. In some embodiments, the second fire pot may have a perforated lid to govern the second fire pot. The perforated lid may be adjustable to provide additional control over an amount of smoke created.” The second fire pot can be adjusted and is intended to smolder the pellets which comprises, or makes obvious, a smoke temperature lower than a burn pot temperature.); and a fan that directs air to said smoke generator (see para. 0021: “The amount of air provided to a side or bottom of the second fire pot may also be controlled via, for example, a fan or an adjustable inlet.”).
Jackson is silent with respect to the smoke generator including an ignitor that generates smoke by combusting fuel, and a fan that directs air over the ignitor.
Traeger teaches a smoke generator (100) that provides smoke to a cooking chamber of a pellet grill or smoker (120), the smoke generator including an ignitor (140/1015) that generates smoke by combusting fuel at a smoke temperature lower than a burn pot temperature, and a fan (144) that directs air over the ignitor (see e.g. Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jackson wherein the smoke generator including an ignitor that generates smoke by combusting fuel, and a fan that directs air over the ignitor as taught and/or suggested by Traeger, since such a modification would provide a means to better regulate the smoke generator because using an ignitor would provide greater control over ignition of the fuel within said smoke generator, and providing a fan that directs air over the ignitor would ensure that said ignitor is cooled and does not overheat thereby extending the operational longevity of said ignitor.  
Regarding Claims 2-8, Jackson in view of Traeger discloses all of the claim limitations (see the discussion of Colston above) including wherein the fuel is wood pellets (see Colston, 104) and wherein the burn pot assembly (see Jackson, Fig. 1, “Temperature controlled fire pot”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Traeger as applied to Claim 1 above, and further in view of Colston.
Regarding Claim 14, Jackson in view of Traeger does not disclose wherein the ignitor burns fuel at about 6500 to 7500 F.
Colston teaches a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator comprising: wherein the optimal temperature is about 6500 to 7500 F (see para. 0112: “For example, in order to ignite fuel 310 inside the firepot 210, as depicted in FIG. 3, the heating element 220 may be heated to 700-degrees or hotter.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jackson in view of Traeger wherein the ignitor burns fuel at about 6500 to 7500 F as taught and/or suggested by Colston, since Colston states at para. 0112: “At such temperatures, fuel 310 contacting the heating element 220 ignite and combust, and may even char in Stage 3 of burning as described above.”.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Traeger as applied to Claim 1 above, and further in view of Donnelly. 
Regarding Claims 17-19, Jackson in view of Traeger does not disclose further comprising a lid sensor assembly that detects an open or close event of a lid of the appliance and a level sensor that determines a level of fuel disposed in the appliance, wherein the smoke generator is controlled by a controller based on the inputs of the lid sensor assembly and the level sensor.
Donnelly teaches a smoke generator that provides smoke to a cooking chamber of a pellet grill or smoker, the smoke generator further comprising a lid sensor (8212) assembly that detects an open or close event of a lid (110) of the appliance and a level sensor (8214) that determines a level of fuel disposed in the appliance, wherein the smoke generator (100) is controlled by a controller (8204, 8206) based on the inputs of the lid sensor assembly and the level sensor (see at least Figs. 82, 84 and 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jackson in view of Traeger to further comprise a lid sensor assembly that detects an open or close event of a lid of the appliance and a level sensor that determines a level of fuel disposed in the appliance, wherein the smoke generator is controlled by a controller based on the inputs of the lid sensor assembly and the level sensor as taught and/or suggested by Donnelly, since such a modification would provide a means to regulate the operation of the appliance based in-part on sensor inputs which provide said controller with critical information regarding system status (e.g. whether a lid is open or closed and the level of fuel available).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image3.png
    648
    1250
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799